Order entered February 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00175-CV

                          TOP CAT READY MIX, LLC, Appellant

                                               V.

                          ALLIANCE TRUCKING, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-07419

                                           ORDER
       Before the Court is Top Cat Ready Mix, LLC’s February 6, 2019 Unopposed Amended

Motion for Extension of Time to File Motion for Reconsideration in which it requests an

additional thirty days to file any motion for reconsideration. We GRANT the motion to the

extent that Top Cat is provided an additional fifteen days to file any motion for reconsideration.

Top Cat shall file any motion for reconsideration by February 21, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE